 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH LOUT,                                      No. 1:19-cv-00320-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, AND DISMISSING
14    P. SIDHU,                                         ACTION
15                       Defendant.                     (Doc. No. 15)
16

17

18           Plaintiff Joseph Lout is appearing pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 27, 2019, the assigned magistrate judge granted plaintiff one final opportunity to

22   file an amended complaint within thirty (30) days from the date of service of that order. (Doc.

23   No. 14.) Nonetheless, plaintiff failed to file an amended complaint within the time provided.

24   Therefore, on August 12, 2019, the magistrate judge issued findings and recommendations

25   recommending the action be dismissed for failure to comply with a court order, failure to

26   prosecute, and failure to state a cognizable claim for relief. (Doc. No. 15.) The findings

27   /////

28   /////
                                                        1
 1   and recommendations were served on plaintiff and contained notice that objections were due

 2   within fourteen (14) days. (Id.) No objections have been filed and the time to do so has expired.1

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and proper analysis.

 6          Accordingly:

 7                1. The findings and recommendations issued on August 12, 2019 (Doc. No. 15) are

 8                   adopted in full;

 9                2. This action is dismissed due to plaintiff’s failure to comply with a court order,

10                   failure to prosecute, and failure to state a cognizable claim for relief; and

11                3. The Clerk of the Court is directed to close this action.

12   IT IS SO ORDERED.
13
         Dated:     October 21, 2019
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
       In fact, on August 19, 2019, the findings and recommendations were returned to the court as
28   undeliverable with a notation that plaintiff paroled.
                                                        2
